Citation Nr: 1702880	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-19 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.	Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.	Entitlement to service connection for a sleep disorder, to include sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Drummer


INTRODUCTION


The Veteran served on active duty in the United States Army during peacetime and the Gulf War Era from February 1982 to October 1991.  The Veteran also served in the Army National Guard from October 1991 to November 1996 and in the U.S. Army Reserves from 2008 to 2013.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

Testimony at the October 2016 hearing before the undersigned clarified that the Veteran seeks service connection for any acquired psychiatric disorder including depression, and not just PTSD.  Moreover, the Veteran's service treatment records, specifically his August 1991 separation examination, include a notation for depression.  Furthermore, his March 2015 VA examination includes a diagnosis for an unspecified depressive disorder.  Accordingly, the Board has expanded the Veteran's claim for PTSD to encompass any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDINGS OF FACT

1. At the October 2016 hearing, the Veteran withdrew his claim of entitlement to service connection for a sleep disorder, to include sleep apnea.

2. Resolving all reasonable doubt in favor of the Veteran, his acquired psychiatric disorder was incurred during his active service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the claim of entitlement to service connection for a sleep disorder, to include sleep apnea, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

In this decision, the Board grants the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  This award thus represents a complete grant of the benefits sought on appeal as concerning that claim.  Therefore, any deficiency in VA's compliance with the duty to notify and assist is nonprejudicial and any further discussion of VA's duties is not necessary.  See 38 C.F.R. § 20.1102 (2016).



II.  Sleep Apnea Claim - Withdrawal

As alluded to above, at the October 2016 Board hearing, the Veteran withdrew his claim for entitlement to service connection for a sleep disorder, to include sleep apnea.  A substantive appeal may be withdrawn on the record at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2016).  Since the Board had not yet issued a decision concerning that claim, the criteria are met for withdrawal of the appeal of that claim.  See id.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d) (2016).


III.  Service Connection for an Acquired Psychiatric Disorder, to include PTSD and Depression

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016). 

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a) (2016).



Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-V), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) (2016).

For the chronic diseases listed in 38 U.S.C.A. § 1101  and 38 C.F.R. § 3.309(a), including psychoses, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  See 38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

A claimant is entitled to the benefit-of-the-doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 

38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran maintains that he has psychiatric disabilities, including PTSD, depression, and anxiety that are attributable to a stressor incurred during his active duty service.  Specifically, he states that while stationed in Korea, he witnessed a Mack truck run over a little girl.  

First, turning to the objective medical evidence of record, the Veteran's depression was noted in his service treatment records, specifically his August 1991 separation examination.

The Veteran was afforded a VA examination in August 2012 for PTSD, insomnia, anxiety, and depression.  He reported that his symptoms  began in 1991 as a result of witnessing a little Korean girl getting hit by a cement truck.  The Veteran reported that he was depressed after the incident and that his symptoms increased and his nightmares became more intense when he re-enlisted in the military in 2008, as putting on the uniform seems to re-ignite the nightmares.  The examiner diagnosed the Veteran with PTSD.  

A May 2013 Physical Evaluation Board (PEB) proceeding record shows that the Veteran was found to have PTSD.  The PEB record noted the Veteran's report of witnessing a child pedestrian being run over by a vehicle, while he was stationed in South Korea in 1991.  



The Veteran's VA treatment records dated December 2009 to April 2015 show continuous treatment for depression and anxiety.  These records also show a continuous reporting of his psychiatric symptoms (i.e., nightmares) due to his witnessing a truck running over a little Korean girl during his active service in 1991.

The Veteran was afforded another VA PTSD examination in March 2015.  During his examination, he reported that he witnessed the little girl getting stuck under the truck and was mangled.  Although the VA examiner opined that the Veteran did not meet the diagnosis criteria for PTSD, she did diagnose the Veteran with an unspecified depressive disorder.  Upon review of the Veteran's VA treatment records, the VA examiner noted that it appears the Veteran first sought treatment for depression in 2009 as it related to issues concerning his son.  The VA examiner did not provide a nexus opinion.

The Veteran has also provided private medical records from the Northeastern Alabama Regional Medical Center's Sleep Disorder Center, which show the Veteran's treatment for sleep-related violence behavioral disorder, possibly due to his PTSD.

The Veteran also provided lay statements from three clinical psychologists who he worked with in his civilian employment at the Federal Bureau of Prisons in Talladega, Alabama.  In a letter dated in May 2015, Dr. Michael Furlong reported that he worked with the Veteran from August 1999 to May 2006 and that the Veteran reported his negative military experiences, including symptoms indicating that he could be suffering from PTSD.

In a letter dated June 2015, Dr. Regina Julian reported that she worked with the Veteran from June 1992 to July 2012.  She also reported that the Veteran discussed with her his reported active duty stressor of witnessing an accident involving a small Korean girl.  She reported that she recommended that he seek treatment.  She also noted that prison staff rarely discusses their own mental state out of fear of being released from employment. 

In a letter dated July 2015, Dr. Alejo Borreo reported that he had known the Veteran since 1992, and that the Veteran confided in him intrusive thoughts he was having about an event he witnessed in his last tour in South Korea. 

The Veteran has also provided lay statements (July 2011, June 2012) reporting his stressor experience of witnessing a little Korean girl's death while he was stationed in Korea.  In his January 2014 and March 2014 statements, as well as in letters to his member of Congress, the Veteran contends that he was awarded 30 percent for his PTSD in February 2013 and yet his claim was deferred in August 2013.  However, while the February 2013 Decision Review Officer (DRO) decision the Veteran references did evaluate him at 30 percent for his PTSD, that evaluation was not a grant of service connection for VA purposes, but rather an evaluation for Disability Evaluation System purposes.  

The Veteran has also provided lay statements from others, including his spouse, who in a letter dated June 2010, reported that the Veteran has had violent nightmares and depression since his return from Korea in 1991.  She also describes the Veteran's reported stressor of witnessing a little Korean girl getting run over by a truck.

During his October 2016 hearing, the Veteran testified as to his reported stressor of witnessing a little Korean girl getting hit by a truck.  As a result, the Veteran testified that he has had nightmares and violent dreams where he has woken up cursing and screaming at the top of his lungs.

The March 2015 VA examination shows that the Veteran has a current diagnosis of an acquired psychiatric disorder (i.e., unspecified depressive disorder).  He has also been diagnosed as having PTSD.  Thus, the first Shedden element for establishing entitlement to service connection is met.  See Shedden, 381 F.3d at 1166-67.  

The Veteran's August 1991 separation examination notes the Veteran's in-service incurrence or aggravation of a disease or injury (i.e., depression and stay in Korea).  The Board also finds his continuous and consistent description of his in-service stressor to be credible.  Thus, the second Shedden element for establishing entitlement to service connection is met.  See Shedden, 381 F.3d at 1166-67.  

Although the Veteran's VA examinations do not establish a nexus between the Veteran's current disability and his in-service occurrence (i.e., Korea stressor), the Board finds the Veteran's statements regarding the onset and continuation of his psychiatric symptoms to be credible.  The Veteran is competent to describe the circumstances surrounding his in-service depression and other symptoms, because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994);see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).   

Moreover, and as noted above, the three clinical psychologists and co-workers of the Veteran support the Veteran's claim.  Their statements are not lay statements as they possess specialized education, training, and experience in medicine, particularly psychiatric disorders.  See Layno, 6 Vet. App. at 469.  Although they did not examine the Veteran, their professional observations of his reporting of his psychiatric symptoms and the stressor that gave rise to them are credible and highly probative.  Furthermore, nothing in the record is contradictory as no treatment provider of record has offered a negative nexus opinion.

In light of the Veteran's own lay statements, his spouse's lay statements, his clinical psychologist co-workers, and the competent and credible medical evidence of record (e.g., separation examination, PEB proceeding, VA treatment records), the Board finds that the Veteran's acquired psychiatric disorder cannot be satisfactorily disassociated from his service.  Despite VA examiners references to the Veteran's son, there is no evidence establishing that the Veteran's current disability is the result of an intercurrent cause.  

Accordingly, the Board finds that the evidence is at least in equipoise as to whether his current psychiatric disability is related to his active service.  See 38 C.F.R. §§ 3.303(a), 3.304(f) (2016); Shedden, 381 F.3d at 1166-67.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for and acquired psychiatric disorder is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. at 55.


ORDER

The claim of entitlement to service connection for a sleep disorder, to include sleep apnea, is dismissed.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


